department of the treasury o o internal_revenue_service washington d c aug commissioner tax_exempt_and_government_entities_division seltiep rat y uniform issue list legend taxpayer a plan b company c amount amount dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement under sec_402 of the internal_revenue_code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan b totaling amount taxpayer asserts that her failure to complete a rollover of amount within the 60-day period prescribed by sec_402 of the code was due to her being unaware of her option to rollover amount and her need to use the funds for repairs of her home in date taxpayer a was separated from her employment with company c on date taxpayer a received a pension_plan benefit election form from plan b the form explained her benefit under plan b and provided her the option of receiving a benefit upon reaching normal_retirement_age or receiving a lump-sum benefit the lump-sum benefit must have been elected within 90-days page of the date letter on date taxpayer a elected a lump sum payment minus the required mandatory withholding taxpayer deposited amount into her checking account taxpayer asserts she has not used amount for any other purpose however additional information submitted by taxpayer a on date indicated that she needed the funds for possible extensive repairs of her home based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check - page whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected her ability to timely roll over the distribution of amount into an ira in addition taxpayer a initially represented that amount was not used for any other purposes however in her letter dated date taxpayer a indicated she withheld the distribution for possible repairs of her home therefore pursuant to sec_402 of the code taxpayer a’s request that the service waive the 60-day rollover requirement with respect to the distribution of amount is declined and amount and any earnings thereon are therefore includible in taxpayer a’s gross_income for the taxable_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions please contact please address all correspondence to enclosures sincerely yours se t ep ra t1 ob wmthrs carlton watkins manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose
